DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
Claims 1, 2, 6-14, 17, 18, 20, 21, and 25 are pending.  Claims 7, 8, 12-14, and 17 have been amended.
Claims 7, 8, and 12-19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  In response to the amendment, the indefiniteness rejections of claims 7, 12, 17, and 19 are withdrawn.  Claim 8 is still considered to be indefinite because it requires “based on selection of the first operation command, displaying a second operation command performable by the other of the first and second treating units on the third region” which appears to conflict with the requirement of claim 1 that only one of the first and second treating units is turned on and activated.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the operation command is . . . a first operation command . . . displayed on the first region . . . or a second operation command . . . displayed on the second region” and “based on one of the first selection information and the second selection information being selected, displaying one of the first operation command or the second operation command on the third region.”  The claim requires one of the first operation command or the second operation command to be displayed, but it is unclear if the first/second operation command is displayed on the third region or the first/second region.
Claim 8 recites the limitation “based on selection of the first operation command, displaying a second operation command performable by the other of the first and second 

Allowable Subject Matter
Claims 1, 2, 6, 9-11, 17, 18, 20, 21, and 25 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the control method of a laundry treating apparatus as recited in claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Li et al. (WO 2016/141714), to further include the steps of determining the activation state which indicates whether at least one of the first treating unit or the second treating unit is turned on and displaying the selection information based on the determined activation state on the third region as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711